Citation Nr: 1700744	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-13 488	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE


Entitlement to service connection for migraine headache.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to June 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied headache.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 2004 to June 2008.  

2.  On July 6, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of this appeal is requested.  The Veteran confirmed the withdrawal in a statement received in December 2016.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


